Dear Mr. Cormier:
As chairman for the District Four Public Works Commission of St. Landry Parish, you have requested an opinion of this office regarding the appointments of your commissioners.  Specifically, you pose the following questions:  (1) Do the meetings still have to be held in each precinct or can they be held at the District office where the regular meetings are held?  (2) Do the meetings have to be advertised in the paper or can they be posted in the precinct and at the District Office?  After further discussion on the matter, you informed us that the meetings at issue are the steering committee meetings in which names of potential candidates are compiled from each precinct.
Concerning your first question, we are of the opinion that the steering committee meetings used to compile a list of potential candidates for commissioners should be held in each precinct.  We reference LSA-R.S. 48:602(A)(4) which provides, "Within fifteen days after the appointment of the steering committee, the steering committee shall submit names for commissioners from a list compiled at a public meeting held in each precinct, educate the public, through meetings of the operation of the new public works district, and any other work that may be needed."
We further cite section (D)(5) of this same statute which states, "Any vacancy which occurs prior to the expiration of the term for which a member of the board has been appointed shall be filled by appointment in the same manner as the original appointment for the unexpired terms."  Since each meeting for the purpose of nominations is required to be held in each precinct, replacement of a member would therefore require that your meetings still be held at each precinct for that purpose.
Your second question concerns the advertisement of these steering committee meetings mentioned above.  We reference LSA- R.S. 42:7
A(2)(a) for a sufficient answer to this question.  LSA-R.S.42:7A(2)(a) states, "Written public notice given by all public bodies, except the legislature and its committees and subcommittees, shall include, but need not be limited to:  Posting a copy of the notice at the principal office of the public body holding the meeting, or if no such office exists, at the building in which the meeting is to be held; or by publication of the notice in an official journal of the public body no less than twenty-four hours before the meeting."
Notice "shall" be posted at the principal office of the public body holding the meeting or where the meeting will be held.  Even though the meetings for nominations cannot be held at the district office, notice for these meetings can be posted at the district office.
Additionally, it is our opinion that notice of the steering committee meetings can also be published in an official journal as well as posted at the buildings where the meetings are to be held. If these steering committee meetings are held in different precincts, then notice of these meetings must be posted at buildings in the different precincts.  Furthermore, the language, "shall include, but need not be limited to", in LSA-R.S. 42:7
A(2)(a), provides for additional methods of advertising such as a newspaper.  In conclusion, it is our opinion that all the places discussed above would be permissible.
In light of the above, we conclude that the steering committee meetings held to compile a list of potential candidates for the board of commissioners must be held in each precinct.  We further conclude that there are three places where notice of a steering committee meeting "shall" be given:  the office where the meeting is held, the principal office of the public body or the official journal of the public body.
If we can be of further assistance in this matter, please contact our office.
Yours very truly,
                           CHARLES C. FOTI, JR. ATTORNEY GENERAL
By: ___________________________
                               CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB, Jr./sfj